208 S.W.3d 343 (2006)
Melissa DAVIS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 87524.
Missouri Court of Appeals, Eastern District, Division Three.
December 12, 2006.
Gwenda R. Robinson (Public Defender), St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Robert J. Bartholomew, Jr., Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Melissa Davis (Davis) appeals the Judgment of the Circuit Court of St. Louis County (Court), the Honorable Larry L. Kendrick presiding. Davis pled guilty to three counts of Forgery, Section 570.090.1. The Court sentenced Davis, as a persistent felony offender under Section 558.016, to three concurrent eight year imprisonment terms. Davis filed a pro se Rule 24.035 motion, which the Court denied without an evidentiary hearing.
On appeal, Davis argues that the Court erred when it denied her Rule 24.035 motion. Davis claims she pled facts, not refuted by the record, which indicate that her plea counsel failed to discuss sentence enhancement and parole ineligibility with her before the guilty plea. We have reviewed *344 the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The Judgment is affirmed pursuant to Rule 84.16(b).